Citation Nr: 1008130	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted entitlement to service connection 
for sleep apnea due to aggravation caused by the service- 
connected residuals of nasal trauma.  The RO determined that 
the increased disability caused by the service-connected 
residuals of nasal trauma was reflective of a 10 percent 
impairment.  The Veteran filed a timely appeal, arguing both 
that his sleep apnea was caused by (as opposed to aggravated 
by) his nasal disability and that he was entitled to a higher 
(50 percent) rating.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Togus in September 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

In September 2008, the Board remanded the Veteran's claim for 
additional development and consideration.

The RO has since considered additional evidence during the 
pendency of this appeal and issued another rating decision in 
April 2009.  In that decision, the RO increased the rating 
for the sleep apnea to 50 percent, retroactively effective 
from May 12, 2005, the date of the Veteran's claim to reopen.  
The Veteran has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating the Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).




FINDING OF FACT

Throughout this appeal, the Veteran's sleep apnea has 
required the use of a breathing assistance device such as a 
CPAP machine.  However, the Veteran's sleep apnea has not 
been manifested by chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or required a 
tracheostomy (tracheotomy).


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for the sleep apnea have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.104, Diagnostic Codes 6899-6847 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C.A. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 
2005, January 2006, March 2006, and November 2008 (following 
and as a result of the Board's September 2008 remand).  The 
letters informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  

Note also that both the March 2006 and the November 2008 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim - 
keeping in mind his claim initially arose in the context of 
him trying to establish his underlying entitlement to 
service connection, since granted.  In cases, as here, where 
an increased-rating claim arose in another context - namely, 
the Veteran trying to establish his underlying entitlement to 
service connection, and the claim was subsequently granted 
and he has appealed a downstream issue such as the initial 
disability rating assigned, the underlying claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, as mentioned, 
the Veteran was provided the additional Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated his claim in the March 
2007 SOC and in the more recent August 2009 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.  So any arguable timing defect in the provision of 
that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records, private medical 
records, VA treatment records, a transcript of the Veteran's 
Travel Board hearing, and lay statements in support of his 
claim.  

In addition, the RO arranged for a VA compensation 
examination to assess the severity of his sleep apnea, which 
is now the determinative downstream issue since his appeal is 
for a higher initial rating for this disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The record is 
adequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating 
may be incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the 
most recent VA compensation examination of the Veteran's 
sleep apnea was in February 2009.  And the report of that 
evaluation contains all findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of this disability is 
not warranted because there is sufficient evidence, already 
of record, to fairly decide this claim insofar as assessing 
the severity of the disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with 
its September 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included scheduling the Veteran for another 
VA compensation examination in February 2009, sending the 
Veteran the VCAA notice letter in November 2008, allowing him 
an opportunity to submit additional medical or other evidence 
in response (which he did), and then readjudicating his claim 
in the August 2009 SSOC.  

Whether the Veteran is Entitled to an Initial Rating Higher 
than 50 Percent for Sleep Apnea

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2009).  
If a Veteran has an unlisted disability, as in this case, it 
will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20 (2009); see 38 C.F.R. § 4.27 (2009) 
(providing specific means of listing DC for unlisted disease 
or injury). 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher initial 
disability rating for his service-connected obstructive sleep 
apnea, currently evaluated as 50 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Codes 6899-6847, which refer to 
sleep apnea syndromes (obstructive, central, mixed) (2009).

Under the provisions of Diagnostic Code 6847, a 50 percent 
disability rating is warranted for sleep apnea that requires 
use of a breathing assistance device such as a CPAP machine.  
The highest rating of 100 percent is warranted for chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or where a tracheostomy (tracheotomy) is required.  
38 C.F.R. § 4.104.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating of 
100 percent for his obstructive sleep apnea.  The evidence of 
record does not establish, and the Veteran does not assert, 
that he has chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or that a tracheostomy is 
required - the requirements for the next higher rating.  When 
examined in February 2009, the examiner reported that there 
was no history of respiratory failure.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 50 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his sleep 
apnea has been on an outpatient basis, not as an inpatient.  
During his December 2005 VA compensation examinations, he 
stated that he was then currently employed.  The Veteran 
indicated that he is able to fully accomplish his activities 
of daily living.  This level of occupational and other 
impairment in his daily living is contemplated by the 50 
percent schedular rating he already has.  So extra-schedular 
consideration is not warranted in this circumstance.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
ORDER

The claim for an initial disability rating higher than 50 
percent for the sleep apnea is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


